IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60049
                       Conference Calendar
                        __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAVID EARL HUGHES,

                                      Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
           for the Southern District of Mississippi
               USDC No. 3:94cv618BN (J91-000094(B))
                        - - - - - - - - - -
                           June 29, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Earl Hughes has appealed the district court's

dismissal of his 28 U.S.C. § 2255 motion to vacate, set aside or

correct his sentence for escape from federal custody.    Hughes

argues that he should be resentenced because his co-defendants

were treated more leniently.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                              No. 9
                               -2-


     The court declines to consider this argument because Hughes

did not raise it in the district court.   See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     Hughes is hereby warned that future filings of frivolous

documents will result in the imposition of sanctions.   See Smith

v. McCleod, 946 F.2d 417, 418 (5th Cir. 1991); Jackson v.

Carpenter, 921 F.2d 68, 69 (5th Cir. 1991).

     APPEAL DISMISSED.